Order of the City Court of Yonkers denying motion to strike out the further, separate and distinct defense contained in the answer reversed on the law, with ten dollars costs and disbursements, and motion granted, with ten dollars costs. Section 282-g of the Highway Law, which makes a village liable for the negligence of a person operating a municipally owned vehicle upon *891the public streets in the discharge of a statutory duty imposed upon the municipality, applies to the operation of a fire truck owned by the village and being operated while in the performance of governmental duties, viz., on the way to a fire in answer to an alarm. (Snyder v. City of Binghamton, 138 Misc. 259; affd., 233 App. Div. 782; Matter of Evans v. Berry, 262 N. Y. 61, 70, 71.) Young, Hagarty, Carswell, Scudder and Davis, JJ., concur.